Exhibit 10.18(a)
ONCOTHYREON INC.
AMENDMENT TO ROBERT KIRKMAN OFFER LETTER
     This amendment (the “Amendment”) is made by and between Robert Kirkman
(“Executive”) and Oncothyreon Inc. (formerly Biomira Inc.), a Delaware
corporation (the “Company” and together with the Executive hereinafter
collectively referred to as the “Parties”) on December 31, 2008.
WITNESSETH:
     WHEREAS, the Parties previously entered into an offer letter, dated
August 29, 2006 (the “Offer Letter”); and
     WHEREAS, the Company and Executive desire to amend certain provisions of
the Offer Letter in order to come into documentary compliance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and any final
regulations and official guidance promulgated thereunder (together,
“Section 409A”) so as to avoid the imposition of the additional tax imposed
under Section 409A, as set forth below.
     NOW, THEREFORE, for good and valuable consideration, Executive and the
Company agree that the Offer Letter is hereby amended as follows:
1. Severance. Section 5 of the Offer Letter is hereby amended and replaced in
its entirety as follows:
     “5.
     Severance: In the event your employment is terminated for reasons other
than “Cause” (as defined below) or if there is a “Change of Control” as defined
in “Exhibit A of the Option Plan and you remain employed through the date of the
Change of Control, you will be entitled to the following:
     i) Lump sum payment of one year’s base salary, less required withholding,
     ii) Lump sum payment equivalent of variable pay at target for one year
following termination, less required withholding, and,
     iii) Stock options will follow the schedule detailed in item 4.
     Such payments will be made within sixty (60) days following your
termination of employment or the consummation of the Change of Control, as
applicable.
     “Cause” for the purpose of this agreement shall include but not be limited
to (i) willful engaging in illegal conduct or gross misconduct which is
injurious to the Company or an affiliated company, (ii) being convicted of, or
entering a plea of nolo contendere or guilty to, a felony or a crime of moral
turpitude; (iii) engaging in fraud,

 



--------------------------------------------------------------------------------



 



misappropriation, embezzlement or any other act or acts of dishonesty resulting
or intended to result directly or indirectly in a gain or personal enrichment to
you at the expense of the Company or an affiliated company, (iv) material breach
of any written policies of the Company or an affiliated company, or (v) willful
and continual failure substantially to perform your duties with the Company,
which failure has continued for a period of at least 30 days after written
notice by the Company.
     Section 409A.
          i) Notwithstanding anything to the contrary in this letter agreement,
no severance payable to you, if any, pursuant to this letter agreement that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until you have a “separation from service”
within the meaning of Section 409A. Similarly, no severance payable to you, if
any, pursuant to this letter agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until you have a “separation from service” within the meaning of
Section 409A.
          ii) Notwithstanding anything to the contrary in this letter agreement,
if you are a “specified employee” within the meaning of Section 409A at the time
of your separation from service, then, if required, the Deferred Payments, which
are otherwise due to you on or within the six (6) month period following your
separation from service will accrue, to the extent required, during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of your separation from service or
the date of your death, if earlier. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment and benefit payable under this letter agreement
is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
          iii) Any amount paid under the letter agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of clause (i) above.
          iv) Any amount paid under this letter agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of clause
(i) above. “Section 409A Limit” will mean the lesser of two (2) times: (i) your
annualized compensation based upon the annual rate of pay paid to you during
your taxable year preceding your taxable year of your termination of employment
as determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and
any Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which your
employment is terminated.

-2-



--------------------------------------------------------------------------------



 



          v) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. You
and the Company agree to work together in good faith to consider amendments to
this letter agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to you under Section 409A.”
2. Temporary Accommodations. Section 6 of the Offer Letter is hereby amended to
add the following sentence to the end thereof:
“Such temporary accommodations and travel costs provided by the Company is
subject to your continued employment with the Company through each Company
provided payment date.”
3. Full Force and Effect. To the extent not expressly amended hereby, the Offer
Letter shall remain in full force and effect.
4. Entire Agreement. This Amendment and the Offer Letter constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.
5. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.
6. Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the
case of the Company by its duly authorized officer, as of the date set forth
above.

          COMPANY ONCOTHYREON INC.
/s/ Gary Christianson       By:   Gary Christianson     Title:  Chief Operating
Officer     EXECUTIVE ROBERT KIRKMAN, M.D.      /s/ Robert L. Kirkman, M.D.    
           

-4-